Case 2:15-bk-26483-BR      Doc 184 Filed 11/05/18 Entered 11/05/18 13:55:02                Desc
                             Main Document    Page 1 of 4


  1
      Sandford L. Frey (SBN 117058)
  2   LEECH TISHMAN FUSCALDO & LAMPL INC
      200 South Los Robles Avenue, Suite 210
  3   Pasadena, California 91101
      Telephone: 626.796.4000; Facsimile: 626.795.6321
  4   E-mail:sfrey@leechtishman.com
  5
                              UNITED STATES BANKRUPTCY COURT
  6
                               CENTRAL DISTRICT OF CALIFORNIA
  7
                                      [LOS ANGELES DIVISION]
  8
       In re                                              CASE NO.: 2:15-bk-26483-BR
  9
       315 ARDEN, LLC,                                    Chapter 11
 10
               Debtor and Debtor-in-Possession.           NOTICE OF HEARING ON MOTION
 11                                                       OF COUNSEL OF RECORD, LEECH
 12                                                       TISHMAN FUSCALDO & LAMPL LLP,
                                                          TO AUTHORIZE BANKRUPTCY
 13                                                       COUNSEL TO WITHDRAW FROM
                                                          REPRESENTATION
 14
                                                          Date:   December 4, 2018
 15                                                       Time:   2 p.m.
                                                          Ctrm:   Courtroom 1668
 16                                                               255 East Temple Street
                                                                  Los Angeles, CA 90012
 17

 18            TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY
 19   JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; AND ALL PARTIES IN
 20   INTEREST PLEASE TAKE NOTICE that the Motion of Counsel of Record, Leech Tishman
 21   Fuscaldo & Lampl, LLP, to Authorize Bankruptcy Counsel to Withdraw from Representation,
 22   Leech Tishman Fuscaldo & Lampl, LLP (“Motion”) will be heard on December 4, 2018 at 2:00
 23   p.m. in Courtroom 1668 before the Honorable Barry Russell, United States Bankruptcy Judge for
 24   the Central District of California. The United States Bankruptcy Court for the Central District,
 25   Los Angeles Division is located at the Edward R. Roybal Federal Building and Courthouse, 255
 26   East Temple Street, Los Angeles, California 90012.
 27            PLEASE TAKE FURTHER NOTICE that this Motion is based upon the Notice of
 28                                                   1
          NOTICE OF HEARING ON MOTION OF COUNSEL OF RECORD TO WITHDRAW AS COUNSEL FOR
                                      REORGANIZED DEBTOR
Case 2:15-bk-26483-BR      Doc 184 Filed 11/05/18 Entered 11/05/18 13:55:02              Desc
                             Main Document    Page 2 of 4


  1   Motion, the Motion, the Declaration in support, the record in the case, and the statements and

  2   representations of counsel appearing at the hearing on this Motion.

  3          PLEASE TAKE FURTHER NOTICE that LBR 9013-1(f) requires that a formal written

  4   response to the Motion be filed at least fourteen (14) days before the hearing on the Motion and

  5   served upon Leech Tishman and the Office of the United States Trustee unless a shorter period of

  6   time is ordered by the Court.

  7          PLEASE TAKE FURTHER NOTICE that pursuant to LBR 9013-1(h), the failure of any

  8   party to timely object to the Motion may be deemed to constitute consent to the relief sought

  9   therein.

 10

 11                                               LEECH TISHMAN FUSCALDO & LAMPL INC
       DATED: November 5, 2018
 12

 13                                               By:/s/ Sandford L. Frey
                                                       SANDFORD L.FREY
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                    2
          NOTICE OF HEARING ON MOTION OF COUNSEL OF RECORD TO WITHDRAW AS COUNSEL FOR
                                      REORGANIZED DEBTOR
Case 2:15-bk-26483-BR           Doc 184 Filed 11/05/18 Entered 11/05/18 13:55:02                           Desc
                                  Main Document    Page 3 of 4


  1
                                       PROOF OF SERVICE OF DOCUMENT
  2
       I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
  3    200 South Los Robles Avenue, Suite 210, Pasadena, California 91101.

  4   A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON MOTION OF
      COUNSEL OF RECORD, LEECH TISHMAN FUSCALDO & LAMPL LLP, TO AUTHORIZE BANKRUPTCY COUNSEL
      TO WITHDRAW FROM REPRESENTATION will be served or was served (a) on the judge in chambers in the form
  5   and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  6    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
       General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
  7    document. On November 5, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary
       proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
  8    transmission at the email addresses stated below:

  9     Name:                       On behalf of:                         E-mail address:
        Byron Z Moldo               W Linc BP, LLC                        bmoldo@ecjlaw.com;
                                    Red Mountain Group Inc.               lpekrul@ecjlaw.com
 10                                 Red Mountain Retail Group Inc.
        Daniel J. Kessler           W Linc BP, LLC                        dkessler@bkcglaw.com;
 11                                                                       lwell@bkcglaw.com;
                                                                          moberbeck@bkcglaw.com;
 12                                                                       cvasquez@bkcglaw.com;
                                                                          spettit@bkcglaw.com;
 13                                                                       litclerk1@bkcglaw.com
        Howard Camhi                W Linc BP, LLC                        hcamhi@ecjlaw.com
 14                                 Red Mountain Group Inc.
                                    Red Mountain Retail Group Inc.
 15     Marta C. Wade               Debtor                                mwade@mcwadelaw.com

 16     Michael D. Vanlochem        NISSAN-INFINITI LT.                   janguiano@vandc.net
        Ron Moroko                  United States Trustee                 ron.maroko@usdoj.gov
        Sandford Frey               Debtor                                sfrey@leechtishman.com
 17
        Tomas A Ortiz               Hanley Investment Group               tortiz@garrett-tully.com
        Kenneth Miller              W Linc BP, LLC                        kmiller@pmcos.com
 18
       2. SERVED BY UNITED STATES MAIL: On (date) November 5, 2018, I served the following persons and/or
 19    entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and
       correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed
 20    as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
       than 24 hours after the document is filed.
 21
        Hon. Barry Russell                                        315 Arden, LLC
 22     United States Bankruptcy Court                            8950 W. Olympic Blvd., Suite 650
        255 E. Temple Street, Suite 1660                          Beverly Hills, CA 90211
 23     Los Angeles, CA 90012
        Tzepah Zarmi                                              Aaron B. Swerdlow
        344 S. Almont Drive                                       Glaser Weil
 24     Beverly Hills, CA 90211-3548                              425 California Street
                                                                  Suite 800
 25                                                               San Francisco, CA 94104
        Ron Maroko
 26     915 Wilshire Blvd., Ste 1850
        Los Angeles, CA 90017
 27

 28                                                              3
           NOTICE OF HEARING ON MOTION OF COUNSEL OF RECORD TO WITHDRAW AS COUNSEL FOR
                                       REORGANIZED DEBTOR
Case 2:15-bk-26483-BR          Doc 184 Filed 11/05/18 Entered 11/05/18 13:55:02                           Desc
                                 Main Document    Page 4 of 4


  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
      (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
  2       , I served the following persons and/or entities by personal delivery, overnight mail service, or (for those
      who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing
  3   the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
      completed no later than 24 hours after the document is filed.
  4

  5
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  6
       November 5, 2018                   Sandford L. Frey                     /s/ Sandford L. Frey
  7    Date                               Printed Name                         Signature

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                             4
          NOTICE OF HEARING ON MOTION OF COUNSEL OF RECORD TO WITHDRAW AS COUNSEL FOR
                                      REORGANIZED DEBTOR
